 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 RICKIE L. BURDO,                                       Case No.: 2:17-cv-02203-APG-VCF

 4           Plaintiff                                     Order Accepting Report and
                                                        Recommendation, Denying Motion to
 5 v.                                                  Remand, and Granting Motion to Affirm

 6 NANCY A. BERRYHILL,                                           [ECF Nos. 14, 17, 20]

 7           Defendant

 8

 9         On December 13, 2018, Magistrate Judge Ferenbach recommended that I deny plaintiff

10 Rickie Burdo’s motion for reversal or remand and grant the defendant’s motion to affirm. ECF

11 No. 20. Burdo did not file an objection. Thus, I am not obligated to conduct a de novo review of

12 the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

13 novo determination of those portions of the report or specified proposed findings to which

14 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

15 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

16 novo if objection is made, but not otherwise” (emphasis in original)).

17         IT IS THEREFORE ORDERED that Magistrate Judge Ferenbach’s report and

18 recommendation (ECF No. 20) is accepted, plaintiff Rickie Burdo’s motion for reversal or

19 remand (ECF No. 14) is DENIED, and defendant’s motion to affirm (ECF No. 17) is

20 GRANTED. The clerk of court is instructed to enter judgment in favor of the defendant and

21 against the plaintiff.

22         DATED this 3rd day of January, 2019.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
